

116 HR 2177 IH: Faith in Health Savings Accounts Act of 2019
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2177IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Kelly of Pennsylvania (for himself, Mr. Peterson, Mr. Biggs, Mr. Mooney of West Virginia, Mr. Smucker, Mr. Hudson, Mr. Walker, Mr. Palmer, Mr. King of Iowa, Mr. Meadows, Mr. Babin, Mr. Smith of New Jersey, Mr. Rodney Davis of Illinois, Mr. Allen, Mrs. Hartzler, Mr. Lamborn, Mrs. Walorski, Mr. Kinzinger, Mr. Massie, Mr. Higgins of Louisiana, Mrs. Rodgers of Washington, and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make members of health care sharing ministries eligible to establish health savings accounts. 
1.Short titleThis Act may be cited as the Faith in Health Savings Accounts Act of 2019. 2.Members of health care sharing ministries eligible to establish health savings accounts (a)In generalSection 223 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(i)Application to health care sharing ministriesFor purposes of this section, membership in a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) shall be treated as coverage under a high deductible health plan.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
